               Case 3:17-cv-05211-WHA Document 309-1 Filed 10/15/20 Page 1 of 1



 1                                      CASE MANAGEMENT ORDER
 2   The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is approved as the
 3   Case Management Order for this case and all parties shall comply with its provisions.
 4

 5

 6   IT IS SO ORDERED.
 7    Dated:
                                                   WILLIAM ALSUP
 8
                                                   United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                    JOINT CASE MANAGEMENT STATEMENT
                           All DACA Cases (Nos. 17-5211, 17-5235, 17-5329, 17-5380, 17-5813)
